Citation Nr: 0948942	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1999 to 
August 1999; January 2004 to November 2004; and January 2005 
to August 2005.  He also had an earlier period of active 
service lasting 4 months and 22 days, the exact dates of 
which have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied a 
claim for service connection for a "left ankle injury."  

In the December 2009 informal hearing presentation, the 
Veteran's representative made several statements which could 
be construed as claims for an increased rating for the 
Veteran's service-connected lumbar spine as well as earlier 
effective dates for his service-connected lumbar spine and 
tinnitus.  The claims file reflects that these issues are not 
on appeal and are not properly before the Board at this time.  
These issues are referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Service treatment records for the Veteran are negative for 
complaints of, treatment for or a diagnosis of a left ankle 
disability.  As shown by an August 2006 formal finding of 
unavailability memorandum, some of the Veteran's service 
treatment records were unavailable for review.  However, the 
Veteran reported in a December 2007 statement that there 
would be no report of his ankle injury regardless of whether 
all of his service treatment records were in his file.  

In his October 2007 appeal, the Veteran detailed two left 
ankle injuries (from July or August 2004) which occurred 
while he was on deployment in Iraq.  The Veteran describes 
the history of his currently diagnosed left ankle disability 
in a December 2007 statement in the claims file.  He states 
he returned from deployment in October 2004 and "resumed 
normal duties in the Marine Corps reserve after brief time 
off."  In Spring 2005, he reportedly some experienced pain 
and discomfort, but not enough to seek medical treatment.  
After August 2005, he sought treatment at VA.  He asserts 
that what started out as benign injury has progressively 
grown into a disability.  

A September 2005 VA initial visit shows the Veteran reported 
left ankle pain.  He stated he twisted it in Iraq and pain 
recurred if he participated in strenuous activity like 
running.  He denied unusual joint pain, immobility, joint 
enlargement, stiffness or loss of function.  By October 2005, 
a VA chiropractor consultation showed the Veteran began to 
develop stabbing pain in left lower extremity that was 
described as "whole limb" and lasted 2-3 minutes per 
episode.  He reported no limitations in his duties a security 
worker and played basketball weekly.  An October 2005 VA 
radiology report showed no significant bony abnormalities and 
the ankle mortise was intact.  

An August 2007 VA orthopedic surgeon visit showed the Veteran 
reported a 3 year history of left ankle pain after 2 
inversion injuries.  He wore a brace with minimum relief.  
There was observed popping with rotatory motion popping from 
both peroneals and anterolateral ankle joint.  An August 2007 
magnetic resonance imaging report (MRI) of the left ankle 
showed a one centimeter cystic area in the mid-inferior 
calcaneum to be of uncertain significance.  It appeared 
degenerative and post-traumatic.  The anterior talofibular 
ligament was not well-seen and could be torn.  There was no 
edema, so it was a possible chronic tear.  The rest of the 
tendons and ligaments were normal.  

A November 2007 follow up with the orthopedic surgeon showed 
the Veteran reported the same symptoms.  The assessment was 
left ankle recurrent lateral ligament instability.  The pain 
was likely from scar from ligaments and overuse of peroneals 
since static stabilizers were not working well.  Lateral 
ligament reconstruction was recommended.  VA records show 
surgery was scheduled in November 2007, but cancelled in 
January 2008.  

In February 2008, the Veteran's VA primary care physician 
recorded the Veteran's account and wrote that the Veteran's 
left ankle disability was "as likely as not related to 
service" but provided no reasoning for this opinion.  On 
remand, a VA examination should be scheduled to determine the 
etiology of the Veteran's left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a pertinent VA 
examination.  For any left ankle 
disability found, the examiner should 
indicate whether there is a 50 percent 
probability or greater that it had it was 
present in service or is otherwise related 
to active duty.  

The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  The examiner should 
specifically reference: 
*	the October 2005 VA radiology report; 
*	the August 2007 MRI; and 
*	the February 2008 VA primary care 
physician's opinion.  
The VA examiner should specifically 
address the question of whether the 
current ankle disorder is consistent with 
the type of injured reported by the 
Veteran as having occurred in service.  

2. Re-adjudicate the issue of entitlement 
to service connection for a left ankle 
disability.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

